—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from so much of an order of disposition of the Family Court, Rockland County (Walsh II, J.), entered January 26, 2010, as, upon a fact-finding order of the same court entered September 21, 2009, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of unauthorized use of a motor vehicle, placed him with the New York State Office of Children and Family Services for a period of 12 months.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The only issue raised by the appellant concerns that portion of the order of disposition which placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months from October 21, 2009, through October 20, 2010. Since the placement period has expired, the appeal must be dismissed as academic (see Matter of Iyanna D., 74 AD3d 1061 [2010]; Matter of Trayvond W., 71 AD3d 683 [2010]; Matter of Ramon D., 70 AD3d 685 [2010]; Matter of Joseph R., 49 AD3d 651 [2008]; Matter of Daniel B., 41 AD3d 711 [2007]; Matter of Ricky A., 11 AD3d 532 [2004]). Prudenti, P.J., Covello, Florio and Belen, JJ., concur.